Clam RR °3=ss Doc 4486 Filed 05/18/21 Page 1 of 2
Te. Fudge Lauci_2elber-Sil verstein S-92]

 

 

 

FIEED an b Your about Case ##
ZINES 18-148 to 1 v on:

denn We "all were  ~faken
advan 42. Ane of Scout Leaders Gbus ed. ther C
Dawder® to haye
TZ Wes Se Proad to €am. _my badges
and move higher up into fle Ranks. A
Certya Scout. he acl Gr- WE yeme mber- agely
that he__uSéed fo Tell me he —odldn't

Sigh oft ON) _certa ain Ranks

 

hesere.. Some Sort Compensation, LL

Hace Serqe Ks probibly- are. homeless fou
trith Large Therapy bitts.. Please Tke nD
Leatitid era Ltion OU _ Compensation claims. Thank
Vow br UCuy— Foe,

- lL Siterly 3

 
Case 20-10343-LSS Doc 4486 Filed 05/18/21 Page 2 of 2

 

m1

1

ony) QQ vee
HOA BE FOOTE PET
avy Fay pre,
yrmo7] POR A

rags «agra

ecg Lageg eafest feed gl gla lft FAUT tyyeg Efe Hejl

 

 

 
